This case was affirmed at a former day of this term, and appellant has filed a motion for rehearing. We do not like to write at length on a case of this character, but owing to the earnest insistance of appellant's counsel, in whom we have the greatest confidence as to his legal ability, we will again treat each ground in the motion, and more at length.
In the first bill it is shown that while the witness Frank Casey was testifying, the State propounded the following questions, and the following proceedings had: "State whether or not there was a difficulty between Mr. Lee and Mr. Haney? The Court: I don't see how that is material at this stage of the game.
State: The condition is, to show the condition of the defendant's mind and all the circumstances that led up to the tragedy; Mr. Casey has testified in this case three times before, once at an examining trial, and twice, on two occasions, and has on each time recited some incidents that connected him on down the line, and he is certainly now for some reason or the other forgetting about it, for some cause, in view of that situation, I — Court: The proposition is, you want to show a difficulty between the defendant and some other person in the absence of deceased. State: They were all there together at the time. Court: As far as the testimony is now, this witness says he don't know, I don't know only from what the witness says, I don't think at this time it is material. State: Mr. Casey has forgotten all about it since three days ago, about a week ago. Court: That is a matter the court can not regulate."
It will be seen that the district attorney stated he expected to prove that defendant was present and recited incidents that connected him on down the line with this difficulty; that the witness had so testified on former occasions. That this was offered to show the condition of defendant's mind, and circumstances that led up to the tragedy in which deceased lost his life. If the district attorney could have made this proof, he should have been permitted to do so, and the court erred in excluding it. If the witness stated he did not remember, the district attorney should have been permitted to refresh his memory by showing him the testimony at the former trial, for no man can read the testimony of the witness without being convinced that on this trial he is antagonistic to the State. And as the testimony was properly *Page 144 
admissible, a discussion about admitting it in the presence of the jury would not be error, but if error was committed, it was error against the State and not defendant. In Branch's Criminal Law, the rule is thus laid down: "When extraneous crime, or other transaction in res gestae, or tends to show intent when intent is an issue, or tends to connect the defendant with the offense for which he is on trial, it is admissible," citing Gilbraith v. State, 41 Tex. 567; Long v. State, 11 Texas Crim. App., 387; Davidson v. State, 12 Texas Crim. App., 215; McCall v. State, 14 Texas Crim. App., 362; Holmes v. State, 20 Texas Crim. App., 518; Harwell v. State, 22 Texas Crim. App., 252; Kelley v. State,31 Tex. Crim. 211; Hamilton v. State, 23 S.W. Rep., 683; Sisk v. State, 42 S.W. Rep., 986; Fielder v. State, 40 Tex. Crim. 184; Stanfield v. State, 43 Tex.Crim. Rep.; Glover v. State, 76 S.W. Rep., 465; Lynne v. State, 53 Tex. Crim. 377; Penrice v. State, 105 S.W. Rep., 797; Bonners v. State, 35 S.W. Rep., 650; House v. State, 16 Texas Crim. App., 32.
One who reads the record in this case learns that appellant and deceased came in the saloon together a short time before the killing; both were policemen of the city of Houston; the witness says: "There were two other young men came in with them when they came in the saloon. I remember Haynie; he was with them when they came in, and they all had a drink together." It was a difficulty between appellant and Haynie that occurred just a few minutes prior to the killing of Simpson by appellant that the State desired to prove, and the district attorney says he desired to do so to prove circumstances that led up to the killing. If the circumstances (from the State's standpoint) of the difficulty between Haney and appellant led up to the killing of Simpson, it was admissible as res gestae of the transaction; as tending to show the motive of appellant; his state of mind, etc. The scene just prior to and just subsequent to a homicide may be depicted by witnesses that the jury may get a clear view of the transaction, and thus be enabled to more intelligently pass on the evidence, when such testimony sheds light on the transaction, or tends to show intent or motive.
Appellant insists that we erred in holding that there was no error in the charge on manslaughter, and refers us to the case of Smith v. State, decided on June 5, by this court. In that case we held that "wherever the statute makes a certain thing adequate cause, or certain conditions existed that is defined to be adequate cause, and the facts show the existence of it at the time of the difficulty, this must be submitted to the jury." This is a correct proposition of law, and if in this case this was not done, it would be error, but we could hardly see how it would be prejudicial error as the defendant was only found guilty of manslaughter. However, in this case, this was done. In this case what was relied on to reduce the offense to manslaughter? Defendant testified: "Just before the shooting (the deceased) knocked this fellow Chumley down, and I stepped up to him, and I said, Jim, *Page 145 
don't do that, and he hauled away and knocked me down; after hitting me and knocking me down, he advanced to me, and throwed his hand behind him and said, I will just kill you, you son-of-a-bitch, and as I was getting up I fired one shot and jumped to my feet and fired two more shots. The blow that he struck me, struck me right in the lower part of the breast bone and hurt me for a couple of days afterwards; when he struck me he hurt me; at the time he struck me it just knocked the breath out of me and dazed me." Upon that state of facts the court charged the jury, in charging the law of manslaughter: "The following are deemed adequate causes: An assault and battery, that is a blow or lick inflicted by the deceased upon defendant causing pain to defendant. And, any condition or circumstance which is capable of creating and does create sudden passion, such as anger, rage, sudden resentment or terror, rendering the mind incapable of cool reflection, whether accompanied by bodily pain or not, is deemed adequate cause. And where there are several causes to arouse passion although no one of them alone might constitute adequate cause, it is for you to determine whether or not all such causes combined, might be sufficient to do so. . . .
"Now, if you believe from the evidence beyond a reasonable doubt, that the defendant with a deadly weapon in a sudden passion arising from an adequate cause, as the same has beenhereinbefore explained, and not in defense of himself against an unlawful attack producing a reasonable expectation or fear of death or serious bodily injury, with intent to kill, did, in the county of Harris and State of Texas, on the 4th day of March, 1908, as alleged, shoot and thereby kill said James S. Simpson as charged in the indictment, you will find the defendant guilty of manslaughter and assess his punishment at confinement in the penitentiary for not less than two nor more than five years."
How a more direct application of the law to the facts could be given we fail to see. The defendant testified to a blow causing pain. The statute says a blow causing pain shall be deemed adequate cause. The court tells the jury that a blow or lick inflicted by the deceased upon defendant causing pain to defendant would be adequate cause. Then tells the jury: "Now, if you believe from the evidence beyond a reasonable doubt that the defendant with a deadly weapon in a sudden passion, arising from an adequate cause, as the same has been hereinbefore explained,
etc., you will find the defendant guilty of manslaughter." This is strictly within the rule of law as announced in the Smith case, and in accordance with all the decisions of this court. See Branch's Criminal Law, section 512, and cases there cited.
Appellant insists that the court erred in his charge on self-defense wherein he charged the jury: "That if deceased had attacked or was about to attack him," etc., claiming that the court should have charged that if deceased made a "demonstration from which it reasonably appeared to defendant that his life was in danger," etc., he should be *Page 146 
acquitted. The cases cited by appellant correctly state the law as applicable to the facts in those cases, but in this case appellant testifies deceased "hauled away and knocked him down, advanced toward him and throwed his hand behind him and said I will just kill you, you son-of-a-bitch." If this was not an "attack" instead of a "demonstration" we do not know the meaning of the word. If one knocks another down it seems to us he has made an attack, and when the court charged the jury that if deceased "had made an attack or was making an attack on him which, coupled with the threats of deceased at the time, caused him to have a reasonable apprehension of death or serious bodily injury, to acquit," it seems to us the court aptly applied the law to the evidence, and the criticism is hypercritical. Mr. Branch in his work on Criminal Law says it is not error to restrict the right of self-defense to an actual attack if the only theory of self-defense presented by the evidence is an actual attack, and the danger, if danger there was, was patent and real to defendant, citing Renfro v. State, 42 Tex. Crim. 394, wherein it was held: "On a trial for murder where there was no testimony presenting other character of danger than an immediate intention on the part of deceased to do defendant bodily harm, and the court fully charged the law of self-defense as applicable to the facts, there was no error to refuse a special instruction on apparent danger." For other authorities see Branch's Criminal Law, section 446. In this case the court charged the jury if deceased had made an attack or was about to make an attack, and there was no evidence raising any other theory. Simmons v. State, 55 Tex.Crim. Rep., and cases cited.
The charge does not group any facts and require the jury to believe all of them, but applies the law to the facts as testified to by defendant. Defendant had testified that deceased knocked him down and said, "I will kill you, you son-of-a-bitch." The court tells the jury that if deceased had made an attack or was about to make an attack, coupled with the threats of deceased at the time, etc. This was a direct application of the law of defendant, whose testimony alone raised the issue of self-defense.
The next criticism is that the charge on self-defense shifts the burden of proof and places it on defendant. He cites us to the cases of Stuart v. State, 57 Tex.Crim. Rep., and Castro v. State, 66 Tex.Crim. Rep., 146 S.W. Rep., 554. We do not think the charge in this case is subject to the criticism, for in addition to the charge on presumption of innocence and reasonable doubt, the court, immediately following and virtually as a part of the law of self-defense, instructed the jury "in all criminal cases the burden of proof is on the State." In the Castro and Stuart cases this part of the charge seems not to have been given, and the Stuart case holds, even with this omitted, that in the absence of a requested charge no reversible error would be presented. As does the Simmons case, 55 Tex. Crim. 448. In speaking of a charge of this character Judge Willson, in the case of *Page 147 
Powell v. State, 28 Texas Crim. App., 398, said: "With respect to the charge on threats and self-defense, the objection is urged that it requires the jury to believe that the facts existed which constituted self-defense before they could acquit defendant, whereas the law is that if they entertained a reasonable doubt of the existence of such facts they should acquit him. In this case the court charged the rule of reasonable doubt generally, making it applicable to the whole case, and under repeated decisions of this court this was sufficient." Where the court in connection with the charge on self-defense instructs the jury specifically that in all criminal cases the burden of proof is on the State, it is inconceivable that the jury should have been misled, and the burden of proof is not shifted. Had the court so instructed the jury in the Stuart and Castro cases, as well as giving the charge on reasonable doubt on the whole case, it would not and could not have been said that the burden of proof was shifted. See also McCullough v. State, 23 Texas Crim. App., 636; Edens v. State, 41 Tex.Crim. Rep., and cases cited in Overcash v. State, decided at this term of court.
The charge is not subject to the criticism that it may have caused the jury to infer that they should judge of the transaction from what the after developments disclosed to be the real facts. The charge is unlike that cited in the Simmons case, 55 Tex.Crim. Rep., in that it adds to that charge "and consider the same in the light of the facts and circumstances as they appeared to the defendant at the time and not from any other standpoint; and it was for the jury to determine what were the appearances to defendant, and in what light he did in fact view the facts and circumstances at the time." This latter clause shows that the facts must be viewed from the standpoint at the very time of the homicide as it appeared to defendant at the time of the homicide and from no other standpoint. No man could draw any other conclusion.
The criticism that the court erred in charging on "threats" in that it was a disputed fact is rather hypercritical. The whole issue of self-defense was a contested issue, and the only witness that testifies to facts raising the issue of self-defense, in the same breath that he tells of defendant knocking him down and advancing on him, also tells of the threat. If a jury believed one they believed all, for the same man that testifies to one testifies to the other as a part of the same transaction, and there could be no question if one was true the other was not also true. The way the court charged in regard to the threat was favorable to defendant, in that the witness said he knocked him down, advanced on him, put his hand to his hip pocket and said, "I will just kill you, you God damn son-of-a-bitch." No one else saw the deceased knock the defendant down, although there were several in the room, and no one heard this remark, but when the witnesses all testify that deceased had no pistol at this time, it can be seen that *Page 148 
presenting the issue as he did, the court was presenting the matter in most favorable light for defendant.
The only other criticism is that the court erred in instructing the jury in the charge on self-defense, that they might consider the relative strength and size of the parties and the defendant's knowledge of the character and disposition of the deceased, in viewing the matter from defendant's standpoint. In some cases this charge has been held to be error, and in others that it was proper to be given depending on the facts in each case. In this case certainly it could not be harmful to defendant. He testified he had known deceased for a number of years; that they had been out at a dance all the night before; that deceased was drinking and quarrelsome; had been in trouble at the dance, and had had a fuss there and was in a very bad humor; that he saw him pull his pistol out and strike the counter at two different times shortly before the shooting; that he saw him knock Chumley down, and then had knocked him down and came towards him threatening to kill him. Taking this evidence into consideration in telling the jury that they might take into consideration the character and disposition of the deceased, and the relative strength of the parties in passing on defendant's right of self-defense, it certainly presents no ground for complaint on defendant's part.
The only other contention of appellant is that we should have taken up the question of the constitutionality of the jury wheel law and passed on it again. In this case, on the former appeal, this court upheld the constitutionality of the law, and the trial court did right in following that decision in again trying this case. Appellant apparently misunderstood or misconstrued what we said on this question. We were not passing on the question of whether or not a jury selected in any manner other than that provided by law, would be a legal jury. Nothing was further from our thought. What we intended to say was that when the trial court followed the decision of this court in a given case on the second trial of that identical case, we would not review the same question again in that case, and overrule the former decision, unless it was shown that some injury resulted to the defendant by the court in following the decision of this court. Were the rule otherwise trial courts would in a great measure be at sea, and would feel inclined and be authorized to give but little weight to the decisions of the court. However, if it appeared that the decision was wrong, and a substantial injury had been done a citizen of this State by such decision, it would be our duty and pleasure to remedy that wrong. However, we might add if we are to follow the decisions of the Supreme Court of this State in the case of Beyman v. Black, 47 Tex. 558, the decision of the former appeals on this question would be sustained.
As appellant's attorney has so ably and earnestly presented the several questions, we have given them more than usual consideration, and have rewritten on nearly all of them, but there being no error that *Page 149 
could or should cause a reversal of the case, the motion for rehearing is overruled.
Overruled.
Davidson, Presiding Judge, not sitting.